Citation Nr: 0814626	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for a bilateral wrist 
condition.

6.  Entitlement to service connection for a bilateral ankle 
condition.

7.  Entitlement to service connection for gout of the right 
first toe.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

9.  Entitlement to an increased evaluation for colitis, 
currently evaluated as 10 percent disabling.  

10.  Entitlement to an effective date prior to March 31, 
2005, for the grant of service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 until 
February 1967, including a tour of duty in the Republic of 
Vietnam from August 1965 until September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2006 and March 2006 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

During the March 2008 Board hearing the veteran indicated he 
wished to reopen his claim for service connection for 
leukemia, including as a result of exposure to herbicidal 
agents.  This claim has not been adjudicated and is REFERRED 
to the RO for appropriate action.


FINDINGS OF FACT

1.  On March 4, 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew the claim concerning 
entitlement to service connection for gout of the right first 
toe.

2.  On March 4, 2008, prior to the promulgation of a decision 
in the appeal, the veteran withdrew the claim concerning 
entitlement to an increased evaluation for colitis, currently 
evaluated as 10 percent disabling.

3.  Osteoarthritis of the lumbar spine was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.

4.  Osteoarthritis of the neck was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.

5.  Osteoarthritis of the left knee was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.

6.  The veteran is not shown to have a currently diagnosed 
right knee condition.

7.  The veteran is not shown to have a currently diagnosed 
bilateral wrist condition.

8.  The veteran is not shown to have a currently diagnosed 
bilateral ankle condition.

9.  The veteran is in receipt of service connection for PTSD, 
evaluated as 50 percent disabling; diabetes mellitus, type II 
with erectile dysfunction, evaluated as 20 percent disabling; 
peripheral neuropathy of the left upper extremity, evaluated 
as 20 percent disabling; peripheral neuropathy of the right 
upper extremity, evaluated as 20 percent disabling; residuals 
of colitis, evaluated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity evaluated as 10 
percent disabling and peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling.  The current 
combined rating for the veteran's service-connected 
disabilities is 80 percent.

10.  The veteran has a college education and past work 
experience as a police officer and a sales representative.

11.  With full consideration of the veteran's educational 
background and occupational experience, the veteran's 
service-connected disabilities caused him to become totally 
unable to obtain and maintain gainful employment. 

12.  A private medical record dated November 2005 provided 
the first diagnosis of PTSD with a nexus to military service.

13.  The veteran's formal application for service connection 
for PTSD was received by the RO on March 31, 2005.

14.  A formal or informal claim for service connection for 
PTSD was not received prior to March 31, 2005.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning entitlement to service connection for 
gout of the right first toe have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning entitlement to an increased evaluation 
for colitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for entitlement to service connection for 
osteoarthritis of the lumbar spine have not been met. 
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

4.  The criteria for entitlement to service connection for a 
cervical spine condition have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

5.  The criteria for entitlement to service connection for 
osteoarthritis of the left knee have not been met. 
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

6.  The criteria for entitlement to service connection for a 
right knee condition have not been met. 38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

7.  The criteria for entitlement to service connection for a 
bilateral wrist condition have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

8.  The criteria for entitlement to service connection for a 
bilateral ankle condition have not been met. 38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).

9.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2007).

10.  The criteria for an effective date prior to March 31, 
2005, for the grant of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or on the record at a hearing at any 
time before the Board promulgates a decision. 38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the appellant or 
by his authorized representative. 38 C.F.R. § 20.204 (2007).

During the March 2008 Board hearing, the veteran clearly 
indicated he wished to withdraw his appeals concerning 
entitlement to service connection for gout of the right first 
toe and for entitlement to an increased evaluation for 
colitis.  The veteran has met the criteria of 38 C.F.R. 
§ 20.204 and withdrawn these appeals and there remain no 
allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeals and these claims are 
dismissed.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in March 2005, October 2005 and 
March 2006 that fully addressed all notice elements.  

Concerning the claim for an earlier effective date for PTSD, 
in Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records and lay statements in support of his claim.  The 
veteran also provided testimony at a Board hearing.  The 
Board notes there are some private medical records which are 
not associated with the claims file.  A review of the record 
reveals the RO attempted to obtain these records on at least 
two occasions and was unsuccessful.  To the extent that any 
further effort towards obtaining such records could be 
conducted, the duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim. Counts v. 
Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so in this case.  While there are records that suggest a 
nexus they are based entirely upon the veteran's report.  
While the veteran is certainly competent to testify as to the 
presence of observable symptomatology such as joint pain, 
this testimony alone is insufficient to indicate that current 
disability may be associated with an alleged incident during 
service, particularly in light of the decades that past 
without any reference to an inservice injury and the lack of 
medical evidence suggesting that current hip disability is a 
result of an inservice injury.  See Barr v. Nicholson, 21 
Vet. App. 303(2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, the Board finds that a VA examination 
is not necessary in this case.  

The Board notes the veteran's Social Security file has not 
yet been obtained; however, during the Board hearing, the 
veteran indicated he was granted benefits for leukemia and 
for diabetes mellitus.  As such the absence of the file is 
not prejudicial.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, in February 2006, March 2006, July 
2006, September 2006 and December 2006, the veteran advised 
the RO that he had no additional evidence to submit.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



The Merits of the Claim

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Lumbar Spine

The veteran seeks service connection for a lumbar spine 
condition.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The veteran has a current disability as illustrated by the 
November 2004 x-ray of the spine that demonstrated 
degenerative changes at the sacroiliac joints bilaterally.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

The veteran testified that he initially injured his back 
during service after being in a truck accident.  Service 
personnel records confirm the veteran was hospitalized in 
October 1965 for a back injury.  However, subsequent service 
medical records suggest it was an acute injury that resolved 
without any complications.  For example, the January 1967 
examination performed in connection with the veteran's 
separation from active duty described the spine and 
musculoskeletal system as normal.  No defects or diagnoses 
were listed at that time.  

More significantly there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Records dated in 2004 reflected complaints and treatment for 
stiffness of the joints, including in the back.  An August 
2004 record noted stiffness in the back after starting Atra.  
Subsequent records such as a November 2004 treatment record 
indicated the Atra was discontinued secondary to stiffness.  
In December 2004, the veteran was restarted on the drug and 
reported the return of generalized joint stiffness.  

An April 2005 statement by M.F.L., M.D. indicated that he had 
treated the veteran since September 2000.  He explained the 
veteran's diagnoses included osteoarthritis of the left knee 
and osteoarthritis of the lumbar spine.  The physician 
related that it was his understanding that the veteran was in 
a vehicle which hit a land mine while in Vietnam.  He related 
that the veteran was subsequently hospitalized for a back 
injury sustained from this blast.  The physician explained he 
did not have specific dates or time fames but indicated the 
veteran informed him there were records at the US Naval 
Hospital in Guam.  The examiner concluded that the veteran's 
osteoarthritis of the lumbar spine was related to back 
injuries sustained during service indicated the records were 
on file with the VA.

A May 2005 letter from A.P., M.D., explained that he had 
treated the veteran for back and joint pain since March 2005.  
The physician explained the veteran had osteoarthritis of the 
spine, hips and hand joints and specifically noted the 
veteran had mild narrowing of the L5-S1 disc space with 
adjacent osteophytic spurring of the endplates and 
degenerative changes in the lower lumbar facet joints.  The 
examiner noted that trauma is a risk factor for early onset 
osteoarthritis.  

In another letter from M.F.L., M.D. dated in November 2005 
Dr. L. explained that the veteran had been under his care 
since 2000.  The physician opined that the osteoarthritis of 
the knees neck and low back that were more than likely 
related to trauma he sustained when the vehicle he was riding 
in was blown up by a landmine.  

While the three physician statements appear to provide the 
necessary nexus to service, the Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it 
unsupported by medical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also, Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 358 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  None of the opinions provide 
any rationale for the stated conclusions.  Furthermore, there 
is no indication the physicians had access to the claims 
file.  In fact, in the April 2005 statement, the physician 
indicated he did not know the specific dates of the accident 
and noted the relevant records were at the VA.  The physician 
also phrased his opinions in terms of "it is my 
understanding" suggesting he relied upon the veteran's 
reported history.  The law provides that the transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Therefore, there is no competent medical 
evidence of a nexus.

Nor is there any evidence of continuity of symptomatology.  
In fact, the first post service treatment for a lumbar spine 
condition was dated in September 2000.  This gap in evidence 
of approximately 33 years constitutes negative evidence that 
tends to disprove the veteran's claim that the veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Furthermore, the veteran did 
not even apply for service connection for a lumbar spine 
condition until 2005, or nearly 38 years after his separation 
from service.  These gaps in evidence also indicate that the 
arthritis did not manifest to a compensable degree within one 
year of the veteran's separation from service.  As such, 
service connection pursuant to 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.

Given the amount of time that elapsed between service and the 
beginning of treatment and the lack of competent evidence 
which links the condition to service, the preponderance of 
the evidence is against the veteran's claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck

The veteran also seeks service connection for a neck 
condition stemming from the same truck accident during 
service.  In this regard, there is one record dated in 
November 2005 that noted the veteran had degenerative 
arthritis of the neck.  Significantly, this diagnosis was not 
confirmed by x-ray or magnetic resonance imaging tests.  

Even assuming a current diagnosis, service connection is not 
otherwise warranted as there is no competent medical evidence 
of a nexus.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(Holding that the Board has the fundamental authority to 
decide a claim in the alternative.).  As described above the 
only evidence of a nexus is the November 2005 record that 
generally relates the neck condition to an injury during 
service.  However, the physician failed to provide any 
rationale for the opinion.  See Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also, Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 358 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  As such, this record is not 
competent evidence of a nexus.  

Nor is there any evidence of continuity of symptomatology.  
The first indication of a neck condition is a March 2005 
record from a private physician that noted stiffness of the 
neck in February 2004 (i.e. approximately 37 years after the 
veteran's separation from service).  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The Board also notes the veteran did not 
even apply for service connection for a neck condition until 
2005, or approximately 38 years after his separation from 
service.  The gap in evidence also indicates that the 
osteoarthritis did not manifest to a compensable degree 
within one year of the veteran's separation from service. As 
such, service connection pursuant to 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307, 3.309 is not warranted.

Therefore the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Knee

The veteran has a diagnosis of osteoarthritis of the left 
knee as noted in the April 2005 letter from the private 
physician.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records fail to reflect any complaints 
treatment or diagnosis of the knee.  For example, the 
February 1967 examination performed in connection with the 
veteran's separation from service described the lower 
extremities.  The veteran, however, is competent to testify 
about the conditions which caused his injury and the symptoms 
he experienced at that time. See Barr v. Nicholson, 21 Vet. 
App. 303(2007).  Thus, the veteran's testimony concerning the 
truck accident will be accepted as the inservice incurrence. 

What is missing is competent medical evidence of a nexus.  As 
with the claims for above, the only evidence which links the 
condition to service is a November 2005 letter from a private 
physician that concluded the arthritis of the knees, neck and 
lumbar spine were related to the land mine explosion during 
service.  As explained above, this statement is a bare 
conclusion that is of little probative value.  None of the 
other competent medical records relate the knee condition to 
service.

Nor is service connection warranted on a theory of continuity 
of symptomatology.  Rather, the first post-service indication 
of a left knee condition was a September 2000 record.  The 
gap in evidence of approximately 33 years constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 
Furthermore, the veteran did not apply for service connection 
for a knee condition until 2005, approximately 38 years after 
his separation from service.  

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Right Knee, Bilateral Wrists and Bilateral Ankles

The veteran seeks service connection for a right knee 
condition, a bilateral wrist condition and a bilateral ankle 
condition.  However, the evidence of record fails to reflect 
a current diagnosis of a right knee condition, bilateral 
wrist condition or bilateral ankle condition.  To the extent 
the veteran has complained of pain or stiffness of the joint, 
this has not been associated with any diagnosed disorder and 
is not a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Even assuming the stiffness of the joints could be construed 
as the current disability, service connection is not 
otherwise warranted.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (Holding that the Board has the fundamental authority 
to decide a claim in the alternative.).  Service medical 
records fail to reflect any complaints, diagnoses or 
treatment for these conditions.  Even assuming the wrists, 
ankles and right knee were injured in the truck accident, the 
January 1967 examination performed in connection with the 
veteran's separation from service described the upper 
extremities, feet and lower extremities as normal.  In fact, 
no defects or diagnoses were noted at that time.

Furthermore, there is absolutely no evidence of a nexus 
linking the condition to service.  In fact, private records 
dated in 2004 suggest the joint stiffness was a side effect 
of the medication Atra.  The only record which supports a 
nexus is the November 2005 letter from a private physician.  
This letter first noted the joint and muscles stiffness and 
achiness were more likely related to Atra.  However, the 
physician then stated that as there were only six known cases 
in the world where there was myositis related to Atra, it was 
more likely the stiffness was related to his service in 
Vietnam.  It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).

None of the other competent medical evidence suggests the 
stiffness is in any way related to the veteran's service.  
Under these circumstances, for the Board to conclude that the 
veteran has right knee condition, bilateral wrist and 
bilateral ankle conditions that have their origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of letters from the RO 
to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the letters of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has current right knee, wrist and ankle 
disabilities that are related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection for a right knee 
condition, a bilateral wrist condition and a bilateral ankle 
condition is not established in the absence of competent 
medical evidence of a current disorder and competent medical 
evidence demonstrating a relationship between a current 
disorder and service.

Total Disability Evaluation based upon Individual 
Unemployability

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id. Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled. 
38 C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

In this case, service connection is in effect for PTSD, 
evaluated as 50 percent disabling, for diabetes mellitus, 
type II with erectile dysfunction rated as 20 percent 
disabling, for peripheral neuropathy of the left upper 
extremity, evaluated as 20 percent disabling, for peripheral 
neuropathy of the right upper extremity evaluated as 20 
percent disabling, for colitis, evaluated as 10 percent 
disabling for peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling and for 
peripheral neuropathy of the left lower extremity, evaluated 
as 10 percent disabling.  These disabilities have a combined 
evaluation of 70 percent from February 2005 and 80 percent 
from March 2005. Thus, the veteran clearly meets the criteria 
of 38 C.F.R. § 4.16 as he has two or more service-connected 
disabilities, with PTSD rated at 50 percent and the combined 
rating being 70 percent or higher.

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  The fact that a 
veteran was unemployed is not enough.  The question is 
whether his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment. See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  A review of the record reveals that the veteran 
received a Bachelors' of Science in communications and worked 
as a police officer and then worked in sales.  The record 
reflects the veteran was last employed in 2004.

A November 2004 private email consultation indicated the 
veteran worked as a traveling salesman and was unable to work 
due to stiffness. The nurse indicated the veteran could 
perform desk work and was able to perform activities of daily 
living.  A private medical record dated in April 2005 
indicated the veteran was completely unable to work because 
of the intensive chemotherapy that he underwent.  

A March 2006 VA examination for PTSD indicated the veteran 
had difficulty maintaining lasting employment.  He explained 
he had been fired from the police force, his first job after 
his separation from the military.  The examiner also noted 
the veteran had diabetes mellitus and leukemia and severe 
neuropathy which caused him to be unable to work.  The 
veteran explained that he worked with the police for one year 
and left because he got into a fight with another officer and 
was asked by his supervisor to resign.  Subsequently the 
veteran described having over 15 jobs during the prior 40 
years.  He explained he would tell off his bosses and leave 
the job.  The veteran related that he drove tractor trailers 
from 1970 until 1987 and then worked in sales from 1988 until 
January 2004 when he became sick with leukemia.  He explained 
he received Social Security Administration benefits.  The 
examiner concluded the veteran had PTSD with symptoms 
including sleep difficulty, hypervigilance, irritable mood 
and raise d reaction, poor peer relations, difficulty with 
employment, avoidance of crowds, intrusive thoughts and 
memories and survival guilt.  

The veteran also provided testimony at a Board hearing.  
During this hearing the veteran explained he sought 
unemployability because of the leukemia.  He indicated after 
service he worked as a police officer and left due to 
supervisor problems.  The veteran indicated that he then 
worked as a sales representative.  He explained he stopped 
sales in January 2004, when he was diagnosed with leukemia.  
The veteran indicated he received Social Security 
Administration benefits for his leukemia and diabetes.  

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of- the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  The 
Board is of the opinion that the point of equipoise has been 
reached in this matter.  Specifically, there is some 
evidence, such as the April 2005 private medical record, 
which suggest the veteran is rendered unemployable by the 
nonservice-connected leukemia.  However, there is also 
evidence indicating the veteran is unable to sustain gainful 
employment due to his difficulty dealing with others.  For 
example, during the March 2006 VA examination, the veteran 
described multiple jobs due to supervisor problems.  
Additionally, the veteran testified that he left his job as a 
police office due to supervisor problems.  Although the 
November 2004 private medical record indicated the veteran 
was able to perform desk work, the record reflects the 
veteran worked as a policeman and a traveling salesman, 
occupations which require movement and contact with the 
public and would be severely limited by his service-connected 
diabetes, PTSD, and peripheral neuropathy.  Therefore, based 
on its review of the relevant evidence, and giving the 
benefit of the doubt to the veteran, the Board finds that it 
is as likely as not the veteran is precluded from work by his 
service-connected disabilities as he is due to his other non-
service-connected impairments.  As such, a total disability 
evaluation based upon individual unemployability is 
warranted.

Earlier Effective Date

The RO granted the veteran's claim for service connection for 
PTSD in a March 2006 rating decision.  A 50 percent 
evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 and an effective date of March 31, 2005 was 
assigned.  The veteran seeks an earlier effective date for 
the grant of service connection for PTSD and contends that 
the date of his initial application, or February 2, 2005, 
should serve as the effective date.  Having carefully 
considered the claim in light of the record and the 
applicable law, it is clear that an effective date prior to 
March 31, 2005 is not warranted and the appeal will be 
denied.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a). The statutory provision is implemented 
by regulation which provides that the effective date for an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 C.F.R. 
§ 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release. See 38 C.F.R. 
§ 3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service). Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.  

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a). Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by the VA will be accepted 
as informal claim for increased benefits for an informal 
claim to reopen.  Furthermore, these provisions apply only 
when such reports relate to examinations or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(1).  
The mere presence of medical evidence of a disability does 
not constitute a claim; rather, the veteran must assert a 
claim either expressly or impliedly. VA is not required to 
conjure up issues not raised by the claimant. Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

The veteran was discharged from service in February 1967.  
There is no indication the veteran applied for service 
connection for any condition directly after his separation; 
nor is there any indication the veteran submitted an 
application for PTSD within one year of his February 1967 
separation from service.  Therefore, an effective date of the 
date of discharge is not warranted.

As the claim was not received within a year after separation 
from service, it is the date of the receipt of the claim or 
the date entitlement arose which controls.  The veteran 
initially applied for service connection for PTSD in a March 
29, 2005 statement which was received at the RO on March 31, 
2005.  Entitlement for the benefit arose November 2005, the 
date of a private medical record which diagnosed PTSD and 
indicated the condition was related to the veteran's service.  

The evidence of record does not demonstrate any prior formal 
or informal claim for service connection prior to March 2005.  
The veteran is correct that his initial application for 
benefits was dated in February 2005.  However, a review of 
that application reflects he specifically applied for 
leukemia, diabetes and muscular and skeletal illness.  There 
was no mention of PTSD or any other psychiatric disorder in 
that application and as such, it cannot be construed as the 
date of claim.  To the extent that the veteran was treated 
for PTSD prior to the effective date assigned, the Board 
notes that the date of a treatment record, prior to the 
filing of a claim for service connection, does not properly 
govern the effective date of the award of service connection 
and compensation.  Dates of treatment records do not 
constitute informal claims when service connection has not 
yet been established. See 38 C.F.R. § 3.157; Lalonde v. West, 
12 Vet. App. 377 (1999).

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date as the RO has 
already assigned the earliest possible effective date for the 
grant of benefits.  Accordingly, the claim for an effective 
date prior to March 31, 2005, is denied.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

While the Board sympathizes with the veteran's position, VA 
does not have the authority to change the laws pertaining to 
entitlement to the benefits authorized by Congress.  See 
Spencer v. West, 13 Vet. App. 376 (2000); Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  



ORDER

The appeal for service connection for gout of the right first 
toe is dismissed.

The appeal for an evaluation in excess of 10 percent for 
colitis is dismissed.

Service connection for a low back condition is denied.

Service connection for a neck condition is denied.

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.

Service connection for a bilateral wrist condition is denied.

Service connection for a bilateral ankle condition is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted.

An effective date prior to March 31, 2005, for the grant of 
service connection and compensation for PTSD is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


